UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03904 ­­Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: February 29, 2012 Date of reporting period: February 29, 2012 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 2/29/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 7 Times Square 21st Floor F e b r u a r y 2 9 , 2 0 1 2 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 The Value Line Tax Exempt Fund, Inc. CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER SERVICING AGENT State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00084261 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders (unaudited): Enclosed is your annual report for the year ended February 29, 2012. I encourage you to carefully review this report which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the twelve months ended February 29, 2012, the total return for the Value Line Tax Exempt Fund (the “Fund”) was 10.77%. While it was a strong year for the Fund, performance lagged the total return for the Barclays Capital Municipal Bond Index,(1) which posted a total return for the period of 12.42%. The Fund’s conservative bias during a period of continued volatility in the tax exempt market and an overweight position in intermediate maturity bonds contributed to the underperformance. A focus on higher quality credits also detracted from the Fund’s returns as the more highly rated credits underperformed the more risky, medium grade credits. Given the continuation of the Federal Reserve’s policy of keeping interest rates very low, some large institutional investors took on more risk in search of higher yielding securities. This in turn put pressure on the returns of higher quality bonds. The broad tax exempt bond market benefited from a decline in the supply of newly issued securities as both states and local governments continued to rein in borrowing. At the same time, demand remained strong for municipal bonds, particularly in higher tax states. This supply/demand imbalance helped propel the municipal bond market to a strong year of returns. There was also modest improvement in the overall creditworthiness of the tax exempt bond market. Revenues increased for most states over the past year, and some areas of the country saw real estate prices begin to stabilize. However, significant challenges remain, particularly those costs related to public sector health care and pensions. All of us at the Advisor appreciate your confidence in us as we continue to maintain our approach of investing for the long term. We welcome the opportunity to continue serving your investment needs. This report and other information about your Fund and the other funds in the complex are available on our website, www.vlfunds.com. Sincerely, /s/ Mitchell Appel, President Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager April 5, 2012 The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term investment grade tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes and it is not possible to directly invest in this Index. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our funds’ prospectus can be obtained by going to our website at www.vlfunds.com or calling 800-243-2729. 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in the final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. This positive momentum followed the markets into the new year. An improving job market, rising stock prices, and housing starts near a 3-year high are combing to add lift to the U.S. economy. 3 The Value Line Tax Exempt Fund, Inc. (unaudited) The following graph compares the performance of The Value Line Tax Exempt Fund, Inc. to that of the Barclays Capital Municipal Bond Index (the “Index”). The Value Line Tax Exempt Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in The Value Line Tax Exempt Fund, Inc. and the Barclays Capital Municipal Bond Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 2/29/12 10.77 % $ 5 years ended 2/29/12 2.97 % $ 10 years ended 2/29/12 3.50 % $ * The Barclays Capital Municipal Bond Index is representative of the broad based fixed income market. It includes long-term investment grade tax-exempt bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. The return for the Index does not reflect expenses which are deducted from the Fund’s returns. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2011 through February 29, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 9/1/11 Ending account value 2/29/12 Expenses paid during period 9/1/11 thru 2/29/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.96% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 The Value Line Tax Exempt Fund, Inc. Portfolio Highlights at February 29, 2012 (unaudited) Ten Largest Long–Term Holdings Issue Principal Amount Value Percentage of Net Assets Arlington Texas, Special Tax, 5.00%, 8/15/28 $ $ % Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 % Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 % Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 % Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, AGM State Aid Withholding Insured, 5.00%, 7/15/24 % Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 % Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 % Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 % Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 % Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 % Asset Allocation — Percentage of Fund’s Net Assets 6 The Value Line Tax Exempt Fund, Inc. Long-Term Investments Allocation – Percentage of Fund’s Long-Term Investment Securities Quality Diversification — Credit Quality expressed as a Percentage of Fund’s Net Assets as of 2/29/12 Aaa/AAA 19.5% Aa1/AA+ 14.3% Aa2/AA 22.1% Aa3/AA- 14.4% A1/A- 9.0% A2/A 9.8% A3 2.1% Baa1 1.1% Baa2 4.4% NR 1.1% Total Investments 97.8% Cash and other assets in excess of liabilities 2.2% Total Net Assets 100.0% Source: Moody’s ratings, defaulting to S&P when not rated. Credit quality is subject to change. 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments February 29, 2012 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (97.8%) ALABAMA (0.1%) $ Alabama Public School & College Authority, Capital Improvement Revenue Bonds, 5.00%, 12/1/17 Aa1 $ ALASKA (0.9%) North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 ARIZONA (3.0%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aa1 City of Scottsdale Arizona, General Obligation Unlimited, Project 2004-Preserve Acquisition, 3.00%, 7/1/30 Aaa Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 Aa2 ARKANSAS (1.4%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (10.8%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 Berkeley California, Measure FF - Neighborhood Project, General Obligation Unlimited, 4.00%, 9/1/27 Aa2 California Educational Facilities Authority Revenue, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California Health Facilities Financing Authority, Revenue Bonds, Scripps Health, Ser. A, 4.50%, 11/15/35 Aa3 California State Department of Water Resources Center Valley Project Water Sys - Ser. AG, Refunding Revenue Bonds, 4.38%, 12/1/29 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 California State, General Obligation Unlimited: 5.00%, 9/1/41 A1 5.25%, 11/1/40 A1 See Notes to Financial Statements. 8 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ California State, General Obligation Unlimited, FSA AGM Insured, 5.00%, 9/1/14 AA -* $ Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, AGM Insured, 0.00%, 8/1/30 (1) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 Aa2 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, AMBAC Insured, 4.00%, 7/1/18 (2) Aa2 Metropolitan Water District of Southern California, Refunding Revenue Bonds, Ser. C, 4.00%, 10/1/22 Aa1 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) Aa2 Santa Monica Public Financing Authority, Lease Revenue Bonds,Ser. A, 4.00%, 6/1/18 Aa1 State of California, General Obligation Unlimited, Various Purpose Bonds: 5.00%, 12/1/15 A1 5.13%, 4/1/33 A1 5.50%, 3/1/40 A1 State Public Works Board, Lease Revenue Bonds, Judicial Council Projects - Ser. D, 5.00%, 12/1/18 A2 COLORADO (2.7%) Adams 12 Five Star Schools, Refunding Bonds, General Obligation Unlimited, State Aid Withholding Insured, 4.00%, 12/15/20 Aa2 Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, State Aid Withholding Insured, 5.00%, 12/1/16 Aa2 Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** University of Colorado, Enterprise Revenue Bonds, 5.00%, 6/1/30 Aa2 CONNECTICUT (0.7%) Connecticut State Health & Educational Facility Authority Revenue, Yale University, Revenue Bonds, Ser. Z-1, 5.00%, 7/1/42 Aaa Connecticut State, General Obligation Unlimited, Ser. B, 5.00%, 4/15/13 Aa3 State of Connecticut Revolving Fund General Revenue, Revenue Bonds, Ser. A, 4.00%, 1/1/26 Aaa See Notes to Financial Statements. 9 The Value Line Tax Exempt Fund, Inc. February 29, 2012 Principal Amount Rating (unaudited) Value DELAWARE (0.3%) $ University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA +* $ DISTRICT OF COLUMBIA (0.3%) District of Columbia Income Tax Secured Revenue, Revenue Bonds: Ser. A, 5.00%, 12/1/28 Aa1 Ser. G, 5.00%, 12/1/36 Aa1 FLORIDA (6.0%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Special Assessment, Southwest 4 Area, NATL-RE Insured, 4.50%, 7/1/18 A2 City of Cape Coral, Florida Water & Sewer Revenue, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 10/1/23 Aa3 City of Jacksonville, Florida Special Revenue, Revenue Bonds, Ser. A, 5.25%, 10/1/30 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, NATL-RE Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, NATL-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, NATL-RE Insured, 5.00%, 12/1/21 A1 State of Florida Board of Education, General Obligation Unlimited, Refunding Capital Outlay 2011, Ser. F, 4.00%, 6/1/29 Aa1 GEORGIA (0.8%) Metropolitan Atlanta Rapid Transit Authority, Revenue Bonds, 3rd Ser., 5.25%, 7/1/36 Aa3 Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 HAWAII (0.6%) City & County Honolulu Hawaii Wastewater System Revenue, Revenue Bonds, Senior Ser. A, 5.25%, 7/1/36 Aa2 See Notes to Financial Statements. 10 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value IDAHO (0.3%) $ Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa2 $ ILLINOIS (3.2%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 A2 INDIANA (5.9%) Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, AGM State Aid Withholding Insured, 5.00%, 7/15/24 AA -* Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 Baa2 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/23 Baa2 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/22 Baa2 Indiana University, Revenue Bonds, Ser. A, 5.00%, 6/1/30 Aaa St Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa IOWA (0.6%) Iowa Finance Authority, State Revolving Fund, Revenue Bonds, 3.38%, 8/1/29 Aaa KANSAS (0.8%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa Kansas State Development Finance Authority Revenue, Transportation Revolving Fund, Revenue Bonds, Ser. TR, 2.25%, 10/1/13 Aa1 KENTUCKY (0.9%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 See Notes to Financial Statements. 11 The Value Line Tax Exempt Fund, Inc. February 29, 2012 Principal Amount Rating (unaudited) Value $ Louisville & Jefferson County Metropolitan Government Parking Authority, Revenue Bonds, Ser. B, Series B, 3.25%, 12/1/13 Aa2 $ MAINE (0.3%) Maine State Health & Higher Educational Facilities Authority, Refunding Revenue Bonds, Ser. C, 5.00%, 7/1/21 A1 MARYLAND (3.8%) Frederick County Maryland Public Facilities, General Obligation Unlimited, Ser. A, 4.00%, 8/1/25 Aa1 Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 Aaa MASSACHUSETTS (3.9%) Commonwealth of Massachusetts, General Obligation Limited, Consolidated Loan, Ser. D, 4.00%, 10/1/28 Aa1 Marthas Vineyard Land Bank, Revenue Bonds, AMBAC Insured,4.25%, 5/1/36 (2) A -* Massachusetts Development Finance Agency Revenue, Refunding Revenue Bonds, Harvard University, Ser. B-2, 5.25%, 2/1/34 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts School Building Authority Sales Tax Revenue, Revenue Bonds, Senior Ser. B, 5.00%, 10/15/41 Aa1 Massachusetts State, General Obligation Limited, AMBAC Insured, Consolidated Loan, Ser. C, 5.00%, 8/1/37 (2) Aa1 Massachusetts State, General Obligation Unlimited,Ser. B, 5.00%, 11/1/16 Aa1 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Sr. Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (0.4%) Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa2 Michigan Municipal Bond Authority, Clean Water Revolving-Pooled, Revenue Bonds, 4.00%, 10/1/19 AAA * See Notes to Financial Statements. 12 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value MINNESOTA (0.5%) $ Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 $ State of Minnesota, General Obligation Unlimited, Various Purpose Bonds, Ser. A, 5.00%, 8/1/15 Aa1 MISSISSIPPI (2.4%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.4%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Revenue Bonds, Remk-Metrolink Cross Country Project, AGM Insured, 5.00%, 10/1/21 Aa3 City of Kansas City, Missouri Sanitary Sewer System Revenue, Refunding Revenue Bonds, 4.00%, 1/1/19 Aa2 NEW HAMPSHIRE (0.6%) New Hampshire State, General Obligation Unlimited, Ser. B, 4.00%, 2/1/30 Aa1 NEW JERSEY (2.8%) New Jersey Building Authority, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey Economic Development Authority Revenue, School Facilities Construction, Revenue Bonds, Ser. Y, 4.13%, 9/1/20 A1 New Jersey Health Care Facilities Financing Authority Revenue, Refunding Revenue Bonds, Barnabas Health, Ser. A, 3.00%, 7/1/12 Baa2 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transportation System - Ser. B: 5.00%, 6/15/18 A1 NATL-RE FGIC Insured, 5.25%, 12/15/12 A1 NEW MEXICO (0.6%) New Mexico Finance Authority, State Transportation Revenue, Refunding Revenue Bonds, 5.00%, 6/15/18 Aa1 NEW YORK (3.2%) New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 See Notes to Financial Statements. 13 The Value Line Tax Exempt Fund, Inc. February 29, 2012 Principal Amount Rating (unaudited) Value $ New York State Dormitory Authority, Municipal Health Facilities Lease, Revenue Bonds, Subser. 2-2, 5.00%, 1/15/21 Aa3 $ New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A: 4.25%, 3/15/32 AAA * 4.50%, 3/15/35 AAA * New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Senior Lien - Ser. A, 5.00%, 4/1/19 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * Westchester County New York, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa NEW YORK CITY (2.2%) City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 New York City Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 New York City Municipal Water Finance Authority, Water and Sewer Second General Resolution Fiscal 2008, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, State Aid Withholding Insured, 5.00%, 1/15/14 Aa3 New York City Transitional Finance Authority Future Tax Secured, Revenue Bonds, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 NORTH CAROLINA (0.3%) State of North Carolina Capital Improvement Obligation, Revenue Bonds, Ser. C, 3.50%, 5/1/27 Aa1 NORTH DAKOTA (0.7%) Grand Forks North Dakota Altru Health Systems Obligation Group, Revenue Bonds, NATL-RE Insured, 5.63%, 8/15/27 Baa1 OHIO (2.2%) Cleveland Ohio Airport System Revenue, Revenue Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 Aa3 Miami University of Ohio, Refunding Revenue Bonds, 5.00%, 9/1/19 Aa3 See Notes to Financial Statements. 14 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa $ Ohio University, General Receipts, Revenue Bonds, 4.00%, 12/1/17 Aa3 University of Cincinnati, Revenue Bonds, Ser. A, 5.00%, 6/1/18 (3) Aa3 OKLAHOMA (0.7%) Grand River Dam Authority, Revenue Bonds, Ser. A, BHAC Insured, 5.00%, 6/1/17 Aa1 Oklahoma Capital Improvement Authority, Revenue Bonds, 5.00%, 10/1/23 AA * OREGON (1.9%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 Oregon State, General Obligation Unlimited, Refunding Revenue Bonds, Ser. N, 5.00%, 12/1/21 Aa1 PENNSYLVANIA (2.6%) Centennial School District Bucks County, General Obligation Limited, Ser. A, State Aid Withholding Insured, 5.00%, 12/15/34 Aa2 City of Philadelphia Pennsylvania, General Obligation Unlimited, Refunding Bonds, Ser. A, AGM Insured, 5.25%, 12/15/32 Aa3 Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 (2) A2 York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * PUERTO RICO (1.4%) Puerto Rico Commonwealth Aqueduct & Sewer Authority, Revenue Bonds, Senior Lien: Ser. A, 5.00%, 7/1/17 Baa2 Ser. A, 5.00%, 7/1/33 Baa2 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 A3 Puerto Rico Public Buildings Authority, Revenue Guaranteed Refunding Government Facilities Bonds, Ser. M, Commonwealth Guaranteed Insured, 5.75%, 7/1/15 Baa1 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds, First Subser. C, 5.00%, 8/1/35 A1 See Notes to Financial Statements. 15 The Value Line Tax Exempt Fund, Inc. February 29, 2012 Principal Amount Rating (unaudited) Value RHODE ISLAND (0.6%) $ Rhode Island State & Providence Plantations, General Obligation Unlimited, Consolidated Capital Development Loan - Ser. C, NATL-RE Insured, 5.00%, 11/15/16 Aa2 $ SOUTH CAROLINA (1.9%) Charleston County South Carolina, Capital Improvement Transportation Sales Tax, General Obligation Unlimited, State Aid Withholding Insured, 4.00%, 11/1/29 Aaa Charleston South Carolina Waterworks & Sewer Revenue, Refunding and Capital Improvement Revenue Bonds, 5.00%, 1/1/35 Aa1 Clemson University South Carolina Athletic Facilities, Refunding Revenue Bonds, 3.00%, 5/1/20 Aa3 North Charleston South Carolina, General Obligation Unlimited, NATL-RE State Aid Withholding Insured, 4.00%, 6/1/12 Aa2 SOUTH DAKOTA (0.4%) South Dakota Conservancy District, State Revolving Fund Program, Refunding Revenue Bonds, Ser. B, 5.00%, 8/1/13 Aaa TENNESSEE (0.7%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 Metropolitan Government of Nashville & Davidson County Tennessee Electric Revenue, Revenue Bonds, Ser. B, 5.00%, 5/15/23 AA+ * TEXAS (17.4%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 City of San Antonio Texas Certificates Obligation, General Obligation Limited, 5.00%, 8/1/28 Aaa Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Limited, Certificates Obligation-Parking: 5.25%, 3/1/26 Aa1 5.25%, 3/1/28 Aa1 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: Ser. A, 5.00%, 8/1/16 (2) A * Ser. B, 5.00%, 8/1/21 (2) A * See Notes to Financial Statements. 16 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ Ser. C, 5.00%, 8/1/15 (2) A * $ Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * Southmost Junior College District Texas, General Obligation Limited, NATL-RE Insured, 5.00%, 2/15/25 Baa2 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, PSF-GTD Insured, 5.00%, 8/15/30 AAA * UTAH (0.3%) Metropolitan Water District of Salt Lake & Sandy, Revenue Refunding Bonds, Ser. A, 3.00%, 7/1/15 (3) AA+ * Utah State, General Obligation Unlimited, Ser. A, 4.00%, 7/1/16 Aaa VERMONT (0.3%) Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 VIRGINIA (1.6%) Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa University of Virginia, General Refunding Revenue Bonds, 5.00%, 9/1/30 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, State Aid Withholding Insured, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (2.0%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 Energy Northwest Washington Electric Refunding-Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aa1 King County Washington School District No. 405 Bellevue, General Obligation Unlimited, School Bond Guaranty Insured, 5.00%, 12/1/19 Aa1 Port of Seattle Washington, Revenue Refunding Bonds, Ser. A, 5.00%, 8/1/33 (3) Aa3 Washington Health Care Facilities Authority, Catholic Health, Revenue Bonds, Ser. A, 4.00%, 2/1/14 Aa2 See Notes to Financial Statements. 17 The Value Line Tax Exempt Fund, Inc. February 29, 2012 Principal Amount Rating (unaudited) Value $ Washington State, Motor Vehicle Tax - Senior 520, General Obligation Unlimited, Ser. C, 5.00%, 6/1/32 Aa1 $ WISCONSIN (1.4%) City of Madison Wisconsin Water Utility Revenue, Revenue Bonds, 4.00%, 1/1/32 Aa1 Wisconsin State, General Obligation Unlimited, Ser. C, 4.50%, 5/1/20 Aa2 TOTAL MUNICIPAL SECURITIES (97.8%) (Cost $87,951,766) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (2.2%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($95,404,524 ÷ 9,411,617 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. When issued security. ADFA - Arkansas Development Finance Authority AGM - Assured Guaranty Municipal AMBAC - American Municipal Bond Assurance Corporation Assured GTY - Assured Guaranty Insurance Company BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance MBIA - Municipal Bond Investors Assurance Corporation NATL-RE - National Public Finance Guarantee Corporation PSF-GTD - Permanent School Fund Guaranteed See Notes to Financial Statements. 18 The Value Line Tax Exempt Fund, Inc. Statement of Assets and Liabilities at February 29, 2012 Assets: Investment securities, at value (Cost - $87,951,766) $ Cash Interest receivable Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Dividends payable to shareholders Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.01 par value (authorized 65,000,000, outstanding 9,411,617 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($95,404,524 ÷ 9,411,617 shares outstanding) $ Statement of Operations for the Year Ended February 29, 2012 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Transfer agent fees Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 19 The Value Line Tax Exempt Fund, Inc. Statement of Changes in Net Assets for the Years Ended February 29, 2012 and February 28, 2011 Year Ended February 29, 2012 Year Ended February 28, 2011 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed ) ) Net increase/(decrease) in net assets from capital share transactions ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 20 The Value Line Tax Exempt Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies The Value Line Tax Exempt Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Fund is to provide investors with the maximum income exempt from federal income taxes while avoiding undue risk to principal by investing primarily in investment-grade municipal securities. The ability of the issuers of the securities held by the Fund to meet their obligations may be affected by economic or political developments in a specific state or region. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The investments are valued each business day at market value using prices supplied by an independent pricing service (the “Service”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market are valued at quotations obtained by the Service from dealers in such securities. Other investments (which constitute a majority of the portfolio securities) are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type; indications as to values from dealers; and general market conditions. Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available will be valued in good faith at their fair value using methods determined by the Board of Directors. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of February 29, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Total Long-Term Municipal Securities $
